IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                                                        


NO. PD-0273-14




DAVID CARL SWINGLE, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
ROCKWALL COUNTY



    Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R 

            The petition for discretionary review violates Rule of Appellate Procedure 
9.4(i)(2)(D) because the petition exceeds the proper length.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: April 30, 2014
Do Not Publish